                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                     )
                                              )
             Plaintiff,                       )
                                              )
v.                                            )      No.:   3:12-CR-127-TAV-HBG-1
                                              )
CEYLON DEWAYNE MASON,                         )
                                              )
             Defendant.                       )


                     MEMORANDUM OPINION AND ORDER

      This criminal case is before the Court on defendant’s renewed motion for a sentence

reduction [Doc. 73]. The Federal Defender Service has filed a supplemental motion on

defendant’s behalf [Doc. 77]. These motions request that the Court resentence defendant

in accordance with 18 U.S.C. § 3582(c)(2) and Amendments 782 and 788 to the United

States Sentencing Guidelines Manual. The government has responded [Doc. 76], and

concedes that defendant is eligible for a sentence reduction under Hughes v. United States,

138 S. Ct. 1765, 1775 (2018), but opposes any such reduction.

I.    Standard of Review

      “Federal courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 131 S. Ct. 3685, 2690 (2011) (internal citation and quotation

marks omitted). One exception is identified in 18 U.S.C. § 3582(c)(2):

      [I]n the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently been
      lowered by the Sentencing Commission . . . , the court may reduce the term
       of imprisonment, after considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission.

The United States Supreme Court has interpreted § 3582(c)(2) as setting forth two

requirements for a sentence reduction. First, “the defendant [must] ha[ve] been sentenced

to a term of imprisonment based on a sentencing range that has subsequently been lowered

by the Sentencing Commission[.]” United States v. Riley, 726 F.3d 756, 758 (6th Cir.

2013) (internal quotation marks and citation omitted). Second, “such reduction [must be]

consistent   with    applicable    policy    statements    issued    by    the   Sentencing

Commission.” Id. (internal quotation marks omitted). If the reviewing court determines

that the defendant is eligible for a sentence reduction, then “[t]he court may then ‘consider

whether the authorized reduction is warranted, either in whole or in part, according to the

factors set forth in § 3553(a).’” United States v. Thompson, 714 F.3d 946, 949 (6th Cir.

2013) (quoting Dillon v. United States, 560 U.S. 817, 826 (2010)).

       In determining whether a defendant has been sentenced to a term of imprisonment

based on a sentencing range that has subsequently been lowered by the Sentencing

Commission, the Court must first determine “the amended guideline range that would have

been applicable to the defendant had the relevant amendment been in effect at the time of

the initial sentencing.” Dillon, 560 U.S. at 827 (internal quotation marks and citation

omitted); see also U.S. Sentencing Guidelines Manual § 1B1.10(b)(1).             Other than

substituting Amendment 782 for the corresponding provision applicable when the

defendant was originally sentenced, the Court “shall leave all other guideline application

                                             2
decisions unaffected.” Id. And the Court “shall not” reduce a defendant’s term of

imprisonment to a term “less than the minimum of the amended guideline range,” nor to a

term “less than the term of imprisonment the defendant has already served.”               Id. §

1B1.10(b)(2)(A), (C).1 In addition to these limits, section 1B1.10 states that a court must

also consider the § 3553 factors and the danger to the public created by any reduction in a

defendant’s sentence. Id. at cmt. n.1(B). A court may further consider a defendant’s post-

sentencing conduct. Id.

II.    Factual Background

       Defendant was pleaded guilty to: possessing with intent to distribute cocaine base,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C); and possessing a firearm in furtherance of

a drug trafficking offense, in violation of 18 U.S.C. § 924(c) [Doc. 16]. Defendant was

deemed responsible for 125 grams of marijuana and 23 grams of cocaine base, for a

combined marijuana equivalent of 82.258 kilograms and a base offense level of 24 [PSR

¶ 19]. After a two-level enhancement for maintaining drug premises and a three-level

reduction for acceptance of responsibility, the total offense level was 23 [PSR ¶¶ 20, 26–

28]. Defendant’s criminal history category of I resulted in a guidelines range for the drug

offense of 46 to 57 months’ imprisonment; the firearms offense required an additional 60-

month sentence [PSR ¶¶ 37, 54-55]. However, the Court sentenced defendant to the above-


       1
         Section 1B1.10 provides one exception to the rule that a defendant may not receive a
sentence below the amended guideline range—namely, if the defendant originally received a
below-guideline sentence “pursuant to a government motion to reflect the defendant’s substantial
assistance to authorities.” U.S. Sentencing Guidelines § 1B1.10(b)(2)(B). That is not the case
here.
                                              3
guidelines term of 120 months’ imprisonment, in accordance with the Rule 11(c)(1)(C)

agreement negotiated by the parties [Doc. 45].2 According to the Bureau of Prisons,

defendant is presently scheduled for release on May 16, 2023.

       Defendant has already petitioned this Court for relief based on Amendment 782.

This Court denied relief, consistent with Freeman v. United States, 131 S. Ct. 2685 (2011),

and controlling circuit precedent. The Court held that although Amendment 782 lowered

the applicable guidelines range, defendant’s Rule 11(c)(1)(C) plea agreement did not

explicitly link the agreed-upon sentence to any guidelines range, such that defendant’s

sentence was not “based upon” a guidelines range subsequently lowered by the Sentencing

Commission [Doc. 56].

III.   Analysis

       Amendment 782 to the Guidelines, which became effective on November 1, 2014,

revised the Guidelines applicable to drug-trafficking offenses by reducing by two levels

the offense levels assigned to the drug quantities described in section 2D1.1. U.S.

Sentencing Guidelines Manual App. C, amend. 782.             Amendment 782 also makes

corresponding changes to section 2D1.11. Amendment 788, which became effective on

November 1, 2014, as well, identified Amendment 782 as retroactive. U.S. Sentencing

Guidelines Manual App. C, amend. 788.




       2
         The agreement also provided that the United States would dismiss the other charges
against defendant—including a second § 924(c) violation, which would have subjected defendant
to a consecutive 25-year sentence.
                                             4
       As an initial matter, defendant’s sentence was “based on a sentencing range that has

subsequently been lowered by the Sentencing Commission,” within the meaning of 18

U.S.C. § 3582(c)(2).      Defendant’s sentence was based on a Rule 11(c)(1)(C) plea

agreement, in which the parties “agree that a specific sentence or sentencing range is the

appropriate disposition of the case, or that a particular provision of the Sentencing

Guidelines, or policy statement, or sentencing factor does or does not apply.”3 In Hughes

v. United States, 138 S. Ct. 1765 (2018), the Supreme Court “resolved the uncertainty that

resulted from [the] Court’s divided decision in Freeman, [564 U.S. 522 (2011)],” and held

that “a sentence imposed pursuant to a Type-C agreement is ‘based on’ the defendant’s

Guidelines range so long as that range was part of the framework the district court relied

on in imposing the sentence or accepting the agreement.” Id. at 1775. A defendant is

eligible for a sentence reduction unless there is a “clear demonstration, based on the record

as a whole, that the court would have imposed the same sentence regardless of the

Guidelines.”    Id. at 1776.     Because that is not the case here, as the government

commendably concedes [Doc. 76], defendant is eligible for relief under § 3582(c)(2).

       Under Amendment 782, defendant’s drug quantity now yields a base offense level

of 22, a total offense level of 21, and a guidelines range of 37 to 46 months’ imprisonment

for the drug offense, followed by the statutorily mandated consecutive 60 months for the




       3
         Because “[s]uch a recommendation or request binds the court once the court accepts the
plea agreement,” Fed. R. Crim P. 11(c)(1)(C), the Court does not have discretion to depart or vary
from the agreed-to disposition if the plea agreement is accepted.
                                                 5
§ 924(c) offense. Thus, defendant is eligible for a sentence reduction of as many as 23

months.

       Next, the Court must determine whether a sentence reduction is consistent with

applicable policy statements issued by the Sentencing Commission. See U.S. Sentencing

Guidelines Manual § 1B1.10.         “[T]o satisfy the second requirement, a guidelines

amendment must have had the effect of lowering the defendant’s applicable guideline

range.” Riley, 726 F.3d at 758 (internal quotation marks and citations omitted). As

discussed, that is the case here, where defendant’s sentence would be reduced in

accordance with a policy change by the Sentencing Commission.

       The Court will now consider the § 3553(a) factors in determining whether and to

what extent the defendant’s sentence may be reduced. As an initial matter, the Court

determines that factors similar to the ones that applied at defendant’s initial sentencing also

apply at this time. Even so, in regard to these factors and in the context of the instant

motion, the Court has considered the nature and circumstances of defendant’s offenses and

defendant’s history and characteristics. Specifically, the Court notes that around 25 months

of defendant’s time in federal custody has been applied towards a state sentence, rather

than run concurrently [Doc. 53].

       The Court has also considered the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment for

the offense, to afford adequate deterrence, to protect the public from further crimes of

defendant, and to provide defendant with needed education and training, medical care, or

                                              6
other correctional treatment.4 Further, the Court has considered the kinds of sentences

available and the sentencing range, the need to avoid unwarranted disparities, and the need

to provide restitution to any victims. See 18 U.S.C. § 3553(a). And the Court has

considered the danger to the public as the result of any reduction in defendant’s sentence,

the seriousness of defendant’s offenses, and the need to protect the public. See U.S.

Sentencing Guidelines Manual § 1B1.10, cmt. n.1(B)(ii).

       The government informs the Court that, according to the Bureau of Prisons,

defendant has incurred minor disciplinary sanctions on four separate occasions, including

two within the past year. Specifically, he was sanctioned for being insolent to staff in July

2018, refusing to obey an order in January 2018, being unsanitary or untidy in March 2015,

and failing to stand count in March 2015. However, defendant has expressed remorse for

his conduct and points out that, despite these infractions, he is a low-security prisoner

whose positive strides in prison outweigh these missteps [Doc. 78].

       Accordingly, after considering section 1B1.10 and the relevant § 3553(a) factors,

the Court finds a reduction in defendant’s sentence to be appropriate. In making this

determination, the Court is particularly influenced by the changes in offense levels affected

by Amendment 782. The Court has also taken into consideration the risk defendant poses

to public safety, the nature and circumstances of defendant’s offense(s), defendant’s

personal characteristics, criminal history, and post-sentencing conduct.


       4
         The Court, however, is not intending to, and is not, imposing or lengthening the
defendant’s sentence to enable the defendant to complete a treatment program or otherwise
promote rehabilitation. See generally Tapia v. United States, 131 S. Ct. 2382 (2011).
                                                7
IV.   Conclusion

      For the reasons stated above, defendant’s motion [Doc. 73] is GRANTED and

defendant’s sentence is REDUCED to 97 months’ imprisonment. If this sentence is less

than the amount of time defendant has already served, the sentence shall be reduced to a

“time served” sentence. U.S. Sentencing Guidelines Manual § 1B1.10(b)(2)(C).

      Except as otherwise provided in this order, all provisions of the judgment dated

August 11, 2014 [Doc. 45], shall remain in effect.

      IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            8
